PER CURIAM.
The appellant filed a motion to withdraw his plea pursuant to Florida Rule of Criminal Procedure 3.170(i). The state treated it as a motion for postconviction relief and argued it was untimely. On that basis, the trial court denied the motion.
In its response to our order to show cause, the state now concedes that the motion was timely as a motion to withdraw the plea, admitting its representations to the trial court were erroneous. Based upon the state’s concession, we reverse the order denying the appellant’s motion and remand for the trial court to consider its merits.
WARNER, SHAHOOD and MAY, JJ., concur.